Title: To Thomas Jefferson from Philip Mazzei, 24 January 1807
From: Mazzei, Philip
To: Jefferson, Thomas


                        
                            Stimsmo. Sigre., e Amico
                            
                            Pisa, 24 Gennaio, 1807
                        
                        Questa lettera Le pervenrà per mezzo del Sigre.’Antonio Filippi Genovese, attualmente in Boston per
                            affari di commercio. Il Sigr. Gio: Batta Filippi suo Padre, cognito e ⅌
                            uno dei più solidi negozianti d’Italia, lo è ancor più ⅌ la somma sua
                            probità. Il Sigr.’Antonio mi fù diretto nell’estate con una commendatizia da un grande Amico mio e coetaneo, affinchè io
                            lo raccomandassi al suo patrocinio; ma per uno sbaglio, e per la subitanea inaspettata partenza del bastimento sul quale
                            doveva traversar l’Atlantico, non potè vedermi, nè farmi pervenire la commendatizia. Da Boston ne informò il padre, onde
                            il do. Amico mio me l’à reiterata per mezzo d’un altro figlio del Sigr. Gio: B. venuto qua per accudire al carico d’un
                            bastimento mandata dal fratello di Boston a Livorno. L’indicato amico mio è il Senator Gianni, assai notò per i suoi
                            talenti, e specialmente per chè devonsi ai suoi suggerimenti le savie leggi, che resero florida la Toscana sotto il
                            Granducato di Leopoldo, alcune delle quali più non esistono, od altre son mutilate, o alterate a segno, che son rese
                            inefficaci. I meriti di ognuno della famiglia Filippi sarebbero più che sufficienti per indurmi a supplicarla quanto so e
                            posso di far godere al Sigr. Antonio gli effetti della sua Bontà, quando ancora non ci si unisse il mio ardente desiderio
                            di corrispondere a quello di un tanto rispettabile Amico, il quale
                            mi  diviene sempre più caro, dopo che, tendendosi lontano dal suol natio che egli adora (perchè non può soffrire l’aspetto
                            dei suol mali) à saputo ricufarsi al lusinghevole invite di tornare o dirigerne il timone, chiamandosene modestamente
                            inabile a motivo della sua età, ma per delicatezza e prudenza (credo io) vedendo che l’intelligenza e la buona volontà
                            sarebbero, nelle circostanze attuali, totalmente impotenti.
                        Pregandola di continovarmi la sua Benevolenza, ò l’onor di soscrivermi col debito rispetto e di vero cuore,
                            Suo Devmo. Servo, e Affezmo. Amico,
                        
                            F. M.
                        
                    